249 U.S. 265 (1919)
DOMINION HOTEL, INCORPORATED,
v.
STATE OF ARIZONA.
No. 178.
Supreme Court of United States.
Submitted March 11, 1919.
Decided March 24, 1919.
ERROR TO THE SUPREME COURT OF THE STATE OF ARIZONA.
Mr. Harvey M. Friend for plaintiff in error. Mr. S.H. Morris and Mr. James R. Malott were on the brief.
Mr. Wiley E. Jones, Attorney General of the State of Arizona, and Mr. Samuel Herrick for defendant in error.
*267 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an information alleging that the defendant, the plaintiff in error, was engaged in the hotel business and permitted a woman to work in the hotel for eight hours and that the "said eight hours of work was not then and there performed within a period of twelve hours," with a denial that the defendant was within the exceptions made by the statute governing the case. The statute provides as follows: "Provided further, that the said eight hour period of work shall be performed within a period of twelve hours, the period of twelve hours during which such labor must be performed not to be applicable to railroad restaurants or eating houses located upon railroad rights of way and operated by or under contract *268 with any railroad company." Penal Code of Arizona, Paragraph 717. The defendant by demurrer and otherwise set up that the exceptions in the statute made it void under the Fourteenth Amendment of the Constitution of the United States as depriving the defendant of the equal protection of the laws. There was a trial and judgment against the defendant which was sustained by the Supreme Court of the State, Arizona.
The Fourteenth Amendment is not a pedagogical requirement of the impracticable. The equal protection of the laws does not mean that all occupations that are called by the same name must be treated in the same way. The power of the State "may be determined by degrees of evil or exercised in cases where detriment is specially experienced." Armour & Co. v. North Dakota, 240 U.S. 510, 517. It may do what it can to prevent what is deemed an evil and stop short of those cases in which the harm to the few concerned is thought less important than the harm to the public that would ensue if the rule laid down were made mathematically exact. The only question is whether we can say on our judicial knowledge that the legislature of Arizona could not have had any reasonable ground for believing that there were such public considerations for the distinction made by the present law. The deference due to the judgment of the legislature on the matter has been emphasized again and again. Hebe Co. v. Shaw, 248 U.S. 297, 303. Of course, this is especially true when local conditions may affect the answer, conditions that the legislature does but that we cannot know. Cusack Co. v. Chicago, 242 U.S. 526, 530, 531.
Presumably, or at least possibly, the main custom of restaurants upon railroad rights of way comes from the passengers upon trains that stop to allow them to eat. The work must be adjusted to the hours of the trains. This fact makes a practical and, it may be, an important *269 distinction between such restaurants and others. If in its theory the distinction is justifiable, as for all that we know it is, the fact that some cases, including the plaintiff's, are very near to the line makes it none the worse. That is the inevitable result of drawing a line where the distinctions are distinctions of degree; and the constant business of the law is to draw such lines. "Upholding the act as embodying a principle generally fair and doing as nearly equal justice as can be expected seems to import that if a particular case of hardship arises under it in its natural and ordinary application, that hardship must be borne as one of the imperfections of human things." Louisville & Nashville R.R. Co. v. Barber Asphalt Co., 197 U.S. 430, 434. We cannot pronounce the statute void.
Judgment affirmed.